DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 December 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 December 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  recites the limitation “a first plunger bore” in line 3 but recites “the plunger bore” in line 5, as no second plunger bore is recited in any of the elected claims the recitation in line 3 should read “a plunger bore”.  Appropriate correction is required.

Claims 2-11 are objected to because of the following informalities:  the preamble of each claim should read “The stuffing box assembly” to remain consistent with the recitation of the preamble of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first axial end abuts the fluid end”. This limitation is indefinite as the fluid end has only previously been recited as an intended use limitation in claims on which claim 4 relies. Thus it is unclear whether Applicant is now intending to require the fluid end be present and assembled with the first axial end for infringement to occur, if Applicant is attempting to further narrow the prior claimed intended use, or if Applicant always intended gfor claim 1 to require the fluid end for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first axial end for abutting the fluid end”.

Claims 5-6 are indefinite at least by virtue of their dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US 2019/0017503).
With regard to claim 1, Foster discloses a stuffing box assembly (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13) for a fluid end of a hydraulic fluid pump (as disclosed in paragraph [0020], etc. the device of Foster is capable of the claimed intended use), the stuffing box assembly comprising: a first stuffing box member (154, 234, 330, 430, or the similar unlabeled part in Fig. 13) having a first plunger bore (i.e. the respective bore in the respective first stuffing box member that are shown receiving plunger 188, 268, 362, 456, or the similar unlabeled part in Fig. 13 (respectively)) configured to receive a plunger of the hydraulic fluid pump and a plurality of seals (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 it is shown as actually receiving the respective plunger (i.e. 188, 268, 362, 456, or the similar unlabeled part in Fig. 13 (respectively)) and a plurality of seals (181, 264, 360, 448, or the similar unlabeled portion in Fig. 13 (respectively)) it anticipates this intended use limitation), the first stuffing box member further comprising a first bore (161, 238, 334, 434, or the similar unlabeled portion in Fig. 13 (respectively)) spaced apart from the plunger bore (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13); a second stuffing box member (one of 170, 254, 348, 438, or the similar unlabeled part in Fig. 13) having a threaded stuffing nut bore (172, 256, 356, 442, or the similar unlabeled part in Fig. 13) configured to receive a 

With regard to claim 2, Foster discloses that the first bore is axially aligned with the second bore (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 as they are aligned such that the fasteners can pass through both) and the plunger bore is axially aligned with the stuffing nut bore (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 as the plunger is shown as passing through both).

With regard to claim 3, Foster discloses that the first stuffing box member further comprises a third bore (as labeled in Examiner annotated Fig. 3 below and the substantially identical parts of Figs. 2, 5-6, 8, 10-11, and 13 respectively) spaced apart from the first bore (as seen in Examiner annotated Fig. 3 below and in Figs. 2, 5-6, 8, 10-11, and 13 (respectively) as they are radially spaced outward of the first bore), and wherein the fastener is a first fastener (i.e. by definition), the stuffing box assembly further comprising a second fastener (as labeled in Examiner annotated Fig. 3 below and the substantially identical parts of Figs. 2, 5-6, 8, 10-11, and 13 respectively) configured to extend through the third bore (as seen in Figs. Figs. 2-3, 5-6, 


    PNG
    media_image1.png
    840
    770
    media_image1.png
    Greyscale

claim 4, Foster discloses that the third bore extends axially through the first stuffing box member (as seen in Figs. Figs. 2-3, 5-6, 8, 10-11, and 13 respectively) between a first axial end (as labeled in Examiner annotated Fig. 3 above and the substantially identical parts of Figs. 2, 5-6, 8, 10-11, and 13 respectively) and a second axial end (as labeled in Examiner annotated Fig. 3 above and the substantially identical parts of Figs. 2, 5-6, 8, 10-11, and 13 respectively), wherein the first axial end abuts the fluid end (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 respectively) and the second axial end abuts the second stuffing box member (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 respectively as at least a portion thereof contacts such).

With regard to claim 5, Foster discloses that the first fastener is configured to extend through the second axial end of the first stuffing box member (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 respectively as it extends through at least a portion thereof) and the second fastener is configured to extend through the first axial end of the first stuffing box member (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 respectively as it extends through at least a portion thereof).

With regard to claim 9, Foster discloses that the first bore is a threaded bore (as disclosed in paragraphs [0035], [0056], [0073], [0089], etc.).

With regard to claim 11, Foster discloses a first alignment feature (e.g. as labeled in Examiner annotated Fig. 3 above and the substantially identical parts of Figs. 2, 5-6, 8, 10-11, and 13 respectively, which Examiner notes is a port that can be used to aid in aligning the two members/checking for proper alignment (e.g. by visual inspection or insertion of a tool), or another of the bores 161, 238, 334, 434, etc. (respectively), which Examiner notes are alignment .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2019/0017503) alone.
With regard to claim 10, Foster appears to disclose that the second bore is an unthreaded bore (as no threads are seen in Figs. 2-3, 5-6, 8, 10-11, and 13, as the fasteners are only shown in Figs. 2-3, 5-6, 8, 10-11, and 13 as having threads a the end that engages the first bore, which is disclosed as threaded (as detailed above), and as such is the conventional use of threaded screws/bolts of this nature). However Foster does not explicitly state that the second bore is an unthreaded bore.
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, that the second bore of Foster is an unthreaded bore/to make the second bore of Foster is an unthreaded bore as Examiner hereby takes Official Notice that the art is replete with members joined by bolts/screws wherein the first member (farthest from the head of fastener) is threaded and the second member (closest to the head of the fastener) is unthreaded. Such would provide the expected benefit of not having to machine threads in the second member, which would reduce the cost of the assembly and increase ease of assembly as two .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 would be only objected to as being dependent upon a rejected base claim, if the 112(b) rejection of claim 4 was overcome in the manner as interpreted by Examiner.

Examinee’s Recommendations/Suggestions
Examiner recommend overcoming the above 112(b) rejections and claim objections and then incorporating the subject matter of one of claims 6-8, and all intervening claims, into claim 1. It is believed such would result in an allowable independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar stuffing box assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675